           Case 1:19-cv-03826-ER Document 70 Filed 10/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and                                                    Docket No. 1:19-cv-03826
 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS                              STIPULATION OF DISMISSAL OF
 MANAGING MEMBER LLC, TRUMP                              DEFENDANT CAPITAL ONE
 ACQUISITION LLC, and TRUMP                              FINANCIAL CORP.
 ACQUISITION, CORP.,

                                 Plaintiffs,

                 - against -

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                                 Defendants,

 and

 COMMITTEE ON FINANCIAL SERVICES
 OF THE U.S. HOUSE OF
 REPRESENTATIVES and PERMANENT
 SELECT COMMITTEE ON
 INTELLIGENCE OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                        Intervenor-Defendants.


        In filings with the U.S. Court of Appeals for the Second Circuit dated August 26, 2020, the

House Committee on Financial Services indicated that it has withdrawn its subpoena to Defendant

Capital One Financial Corp. (“Capital One”). See No. 19-1540, Doc. 272 at 2 (noting that “the

Financial Services Committee has withdrawn its subpoena to Capital One Financial Corporation

entirely”). As a result, the undersigned parties are in agreement that Capital One should be dismissed

from this action, pursuant to Fed. R. Civ. P. 21 and/or 41(a)(1)(A)(ii).

                                                   1
              Case 1:19-cv-03826-ER Document 70 Filed 10/14/20 Page 2 of 2




    Dated: October 13, 2020                           Respectfully submitted,




    Marc L. Mukasey                                   Patrick Strawbridge (pro hac vice)
    MUKASEY FRENCHMAN & SKLAROFF LLP                  CONSOVOY MCCARTHY PARK PLLC
    250 Park Avenue, 7th Floor                        Ten Post Office Square
    New York, NY 10177                                8th Floor South PMB #706
    347-527-3940                                      Boston, MA 02109
    marc.mukasey@mukaseylaw.com                       patrick@consovoymccarthy.com

    Counsel for The Trump Organization, Inc., Trump   William S. Consovoy (pro hac vice)
    Organization LLC, The Trump Corporation, DJT      Cameron T. Norris
    Holdings LLC, DJT Holdings Managing Member LLC,   CONSOVOY MCCARTHY PARK PLLC
    The Donald J. Trump Revocable Trust, Trump        3033 Wilson Blvd., Ste. 700
    Acquisition LLC, and Trump Acquisition, Corp.     Arlington, VA 22201
                                                      (703) 243-9423
                                                      will@consovoymccarthy.com
                                                      cam@consovoymccarthy.com

    Steven R. Ross (pro hac vice)                     Counsel for President Donald J. Trump,
    Raphael A. Prober (pro hac vice)                  Donald J. Trump Jr., Eric Trump, and Ivanka
    Parvin D. Moyne                                   Trump
    Thomas C. Moyer (pro hac vice)
    AKIN GUMP STRAUSS HAUER & FELD LLP
    2001 K Street N.W.
    Washington, D.C. 20006
    (202) 887-4343                                    Douglas N. Letter (D.C. Bar No. 253492)
                                                        General Counsel
    Counsel for Deutsche Bank AG                      Todd B. Tatelman (VA Bar No. 66008)
                                                      Megan Barbero (MA Bar No. 668854)
                                                      Josephine Morse (D.C. Bar No. 1531317)
           A. Murphy                                  Brooks M. Hanner (D.C. Bar No. 1005346)
            D. Feldman                                OFFICE OF GENERAL COUNSEL
    MURPHY & MCGONIGLE, P.C.                          U.S. HOUSE OF REPRESENTATIVES
    1185 Avenue of the Americas, 21st Floor           219 Cannon House Office Building
    New York, NY 10036                                Washington, D.C. 20515
    (212) 880-3999                                    (202) 225-9700 (telephone)
    jmurphy@mmlawus.com                               (202) 226-1360 (facsimile)
    sfeldman@mmlawus.com
                                                      Counsel for the Committee on Financial Services
    Counsel for Capital One Financial Corp.           and the Permanent Select Committee on Intelligence

So Ordered:



    10/14/2020
                                                 2
